Citation Nr: 1742144	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a service-connected low back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from June 1970 to June 2000.  

This appeal comes before the Board of Veterans Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno Nevada.  The case appears to currently be in the jurisdiction of the VA RO and Pension Center in St. Paul, Minnesota.  

In May 2014, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was offered the opportunity to have an additional hearing before a current Veterans Law Judge, but has not requested one.  A transcript of his hearing testimony is associated with the claims file.  

The case was previously before the Board in July 2015, and August 2016, when it was remanded for additional examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  For the period of time prior to October 27, 2015 the Veteran's service-connected low back disorder most nearly approximated intervertebral disc syndrome (IVDS) of the lumbar spine with incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least 6 weeks during the prior 12 month period; it was not manifest by ankylosis.  

2.  Effective October 27, 2015, the Veteran's orthopedic manifestations of service-connected IVDS of the thoracolumbar spine has been manifested by forward flexion limited to no worse than 40 degrees when considering functional impairment on use and is absent ankylosis.  

CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for rating the service-connected IVDS of the lumbar spine, under the Formula for Rating IVDS Based on Incapacitating Episodes, have been met for the period of time prior to October 27, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code5243, Formula for Rating IVDS Based on Incapacitating Episodes (2016);

2.  The criteria for a 20 percent disability for the orthopedic manifestations of thoracolumbar spine IVDS have not been met for the period of time subsequent to October 27, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237- 5243 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Board observes that, in response to an August 2016 remand, the RO has substantially complied with the remand directives to assist the Veteran in obtaining relevant records, obtaining an adequate VA examination report, and readjudicating the claim. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Consistent with the facts found, the ratings may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged ratings are not subject to the provisions of 38 C.F.R. § 3.105(e), which generally requires notice and a delay in implementation of a proposed rating reduction.  Fenderson, 12 Vet. App. at 126.  

Disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Spine disabilities rated under Diagnostic Code 5243 can also be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes. Under the rating criteria a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes.  An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  

It is noted that when evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3). 

Range of motion measurements are to be rounded off to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.

The Veteran's service-connected low back disability was initially diagnosed as spondylosis of the lumbar spine.  The term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve.  Veteran Benefit Administration Adjudication Manual M-21, III.iv.4.A.3.a.  As of a December 2015 rating decision, this disability is rated under Diagnostic Code 5243 for IVDS.  

The Veteran filed his claim for an increased rating in July 2010.  At the May 2014 hearing he testified that he had significant back pain especially with twisting motion and the he was prescribed pain medication.  While he was employed, he reported that he took a lot of time off from work because of back pain.  

The Veteran has submitted copies of letters from his primary care physician to his employer indicating that bed rest was prescribed for the Veteran's low back pain.  He was prescribed 5 weeks of bed rest in letters dated:  October 2011, August 2011, May 2012, July 2012, October 2012, and February 2014.  The Board finds that, for the period of time prior to October 27, 2015, the Veteran's service-connected low back disability is more properly rated under the criteria for incapacitating episodes, and that he more nearly approximated the criteria of showing IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranting the assignment of a 60 percent rating for the period of time prior to October 27, 2015.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes.  This is the highest available rating under the Formula for Rating IVDS Based on Incapacitating Episodes.

Prior to October 27, 2015, the Veteran is not service-connected for any neurologic manifestations of lumbar spine IVDS.  Thus, the only possible higher rating using the alternate criteria would require unfavorable ankylosis of the entire spine which is not shown by the lay or medical evidence during this period of time.

For the period of time beginning October 27, 2015 a 20 percent rating is assigned for the Veteran's low back disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5243 General Rating Formula for Diseases and Injuries of the Spine.  The Board also notes that, effective October 27, 2015, four separate disability ratings of 20 percent each were assigned for neuralgia of the sciatic and anterior crural nerves of each lower extremity to account for the Veteran's symptoms of pain and radiculopathy from his service-connected low back disability.  The Veteran has not appealed the disability ratings, or effective dates of awards, assigned.

Essentially, the Veteran's service-connected low back disability is rated with 5 separate 20 percent disability ratings effective October 27, 2015, which when adding a 5.9 bilateral factor for the lower extremities under 38 C.F.R. § 4.26, exceeds a combined 60 percent disability rating under 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  

Therefore, as a result of the service-connected neurologic manifestations, the Veteran may be eligible for a higher disability evaluation than the maximum 60 percent rating for IVDS Formula for Rating IVDS Based on Incapacitating Episodes.  VA Compensation and Pension examinations of the Veteran were conducted in October 2015 and November 2016.  The October 2015 VA examiner found forward motion to 50 degrees and estimated an additional 10 degree loss with repeated use and flares.  The November 2016 VA examiner found forward flexion to be 50 degrees further limited to 40 degrees on repetitive testing due to pain, fatigue, weakness, lack of endurance and incoordination.  The examination reports specifically indicated that there was no ankylosis of the thoracolumbar spine.  The clinic records do not reflect forward motion limited to 30 degrees or less, and the Veteran has not described limitation of motion in such specific terms during his frequent flares of disability. 

As such, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the orthopedic manifestations of thoracolumbar spine IVDS for the period of time subsequent to October 27, 2015.  

Therefore, for the period of time prior to October 27, 2015, the Veteran's low back disability is rated at 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes as this provides the most favorable rating.  Subsequent to that time, it is rated as 20 percent disabling for the orthopedic manifestations of thoracolumbar spine IVDS under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, with 4 separate 20 percent neurologic ratings to account for his symptoms of pain which provides the most favorable rating.  A higher rating is not available under the Formula for Rating IVDS Based on Incapacitating Episodes.

In so deciding, the Veteran's report of low back pain, flares and functional impairment is deemed credible as evidenced by the supporting clinic records and VA examination reports.  However, as it pertains to findings of forward flexion limited to 30 degrees or less or the presence of ankylosis, the Board places greater probative weight to the findings of the VA examiners who measure limitation of motion with goniometers and have greater training and expertise than the Veteran in evaluating motion loss and the presence or absence of ankylosis.




ORDER

A disability rating of 60 percent is granted for the Veteran's low back disability for the period of time prior to October 27, 2015 under the Formula for IVDS Based on Incapacitating Episodes.

A disability rating in excess of 20 percent for the orthopedic manifestations of service-connected thoracolumbar spine disability is denied for the period of time after October 27, 2015.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


